                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA

NATURAL RESOURCES DEFENSE
COUNCIL, et al.,
           Plaintiffs,
                                                  Case Number 3:18-cv-00031-SLG
v.

RYAN ZINKE, et al.,
          Defendants,

CONOCOPHILLIPS ALASKA, INC.,
         Intervenor-Defendant.
                                                  JUDGMENT IN A CIVIL CASE



 XX DECISION BY COURT. This action came to trial or decision before the Court. The
issues have been tried or determined and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED:

     THAT the Plaintiffs' Motion for Summary Judgment at Docket [25] is DENIED;
Intervenor-Defendant CPAI's Cross-Motion for Summary Judgment at Docket [28] is
GRANTED; and Federal Defendants' Cross-Motion for Summary Judgment at Docket [29]
is GRANTED. (See Order at Docket 37 for details).


APPROVED:

 s/Sharon L. Gleason
 SHARON L. GLEASON
 United States District Judge
 Date: December 7, 2018
 NOTE: Award of prejudgment interest, costs and            Lesley K. Allen
 attorney's fees are governed by D.Ak. LR 54.1,            Lesley K. Allen
 54.3, and 58.1.
                                                           Clerk of Court




[Jmt2 - Basic - rev. 1-13-16}




     Case 3:18-cv-00031-SLG Document 38 Filed 12/10/18 Page 1 of 1
